IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,751-01


                 EX PARTE PATRICK LEONARD MARTINEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20130D04142-171-1 IN THE 171ST DISTRICT COURT
                            FROM EL PASO COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of continuous sexual abuse of a child under 14 and sentenced to

fifty-two years’ imprisonment. The Eighth Court of Appeals affirmed his conviction. Martinez v.

State, No. 08-14-00242-CR (Tex. App. — El Paso, May 23, 2018). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because counsel 1) improperly

turned down a plea offer without the Applicant’s express permission to do so and for reasons not

articulated by Applicant, 2) failed to know the applicable law to the charged offense, and 3)

improperly gave the jury a definition of reasonable doubt, admitted that he thinks his client is

guilty, and made incoherent and rambling nonsensical arguments to the jury. Applicant also
                                                                                                     2

claims his appellate counsel failed to properly argue her motion for new trial. Applicant has

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668

(1984). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order both

trial and appellate counsel to respond to Applicant’s claims. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to

be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

       The trial court shall make findings of fact and conclusions of law as to whether trial

counsel’s performance was deficient and Applicant was prejudiced. The trial court shall also

make findings of fact and conclusions of law as to whether appellate counsel’s performance was

deficient and Applicant was prejudiced. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

       The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial

court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: February 26, 2020
Do not publish